149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re: Kenneth L. KASDEN, Debtor,Thomas F. Miller, Trustee, Appellee,v.Kenneth L. Kasden, Appellant.
No. 97-2958MN.
United States Court of Appeals, Eighth Circuit.
April 22, 1998

Appeal from the United States Bankruptcy Appellate Panel.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Kenneth L. Kasden appeals from the bankruptcy court's order revoking Kasden's discharge and awarding a monetary judgment in favor of the bankruptcy estate.  Appeals that fail to comply with the applicable rules governing briefs are subject to dismissal.  See Fed.R.App.P. 28; Slack v. St. Louis County Gov't, 919 F.2d 98, 99-100 (8th Cir.1990) (per curiam).  Aside from a rambling conclusory argument, Kasden's brief does not comply with Rule 28, and his appeal is subject to dismissal for this reason.  Additionally, even if we considered the merits of Kasden's appeal, we would find no basis for reversing the bankruptcy court's order.  We dismiss Kasden's appeal and assess double costs against Kasden.  See 8th Cir.R. 47B.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation